      Case 1:20-cv-00187-PAE-SLC Document 22 Filed 07/10/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 GEORGE FAY,

                              Petitioner,         ANSWER

                         v.                       No. 20 Civ. 187 (PAE)(SLC)

 ANTHONY J. ANNUCCI, Commissioner,
 New York State Department of Corrections
 and Community Supervision,

                              Respondent.



     MATTHEW KELLER, an attorney admitted to practice in the State of New

York, and before this Court, declares under penalty of perjury, pursuant to 28 U.S.C.

§ 1746, that:

      1.        I am an Assistant Attorney General, of counsel to Letitia James, the

Attorney General of the State of New York.          I submit this answer and the

accompanying memorandum of law in opposition to the counseled petition for a writ

of habeas corpus, filed on January 9, 2020, by George Fay (“petitioner”). Petitioner

challenges a 2018 judgment of Supreme Court, New York County (Jackson, J.)

convicting him, following a jury trial, of Rape in the First Degree (N.Y. Penal Law

§130.35(2)), Criminal Sexual Act in the First Degree (Penal Law §130.50(2)), and

Sexual Abuse in the First Degree (Penal Law §130.65(2)), and sentencing him to ten

years in prison followed by five years of post-release supervision. In March 2019 the

Appellate Division, First Department, unanimously affirmed the conviction. People

v. Fay, 170 A.D.3d 404 (1st Dep’t), leave denied, 34 N.Y.3d 930 (Aug. 20, 2019).
      Case 1:20-cv-00187-PAE-SLC Document 22 Filed 07/10/20 Page 2 of 4




      2.     By agreement with the New York County District Attorney’s Office, the

Attorney General of the State of New York will represent respondent. I make the

statements in this Answer upon information and belief, based on my review of the

records forwarded to the Attorney General’s Office by the District Attorney’s Office.

      3.     Respondent, by his attorney, Letitia James, Attorney General of the

State of New York, Matthew Keller, Assistant Attorney General, of counsel, answers

the petition as follows:

      (a)    Admits the allegations in paragraph 1 through paragraph 11, and
             paragraph 13 through paragraph 17 of the Petition, to the extent
             petitioner accurately describes the state court procedural history as
             recited in respondent’s memorandum of law;

      (b)    Denies the allegations in paragraph 12 of the Petition, and;

      (c)    Denies any allegation of the Petition not specifically responded to above.

                                      Defenses

      4.     As explained in respondent’s memorandum of law, the Petition should

be denied. Petitioner argues that that his conviction must be reversed on the sole

ground that his right to present a defense was “undermined” by the trial court’s

preclusion of expert testimony.

      5.     The claim is procedurally barred because the Appellate Division

dismissed the claim on firmly established and regularly followed state law grounds

independent of the federal question and adequate to support the judgment. Martinez

v. Ryan, 566 U.S. 1, 9-10 (2012)

      6.     Petitioner has not alleged the cause and prejudice, or fundamental

miscarriage of justice, required to overcome the procedural bar to the claim.

                                          2
      Case 1:20-cv-00187-PAE-SLC Document 22 Filed 07/10/20 Page 3 of 4




         7.   Moreover, the claim fails to state a claim upon which habeas relief may

be granted. The claim was adjudicated on the merits in State court proceedings and

the adjudication of the claim did not result in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States. 28 U.S.C. § 2254(d)(1).

         8.   A separately bound record of petitioner’s state court conviction and

respondent’s supporting memorandum of law are being filed with the Clerk of the

Court.

         WHEREFORE, and for the reasons set forth in the accompanying

memorandum of law, the petition for a writ of habeas corpus should be denied and no

certificate of appealability should be issued.



                                        /s/ Matthew Keller
                                        MATTHEW KELLER
                                        Assistant Attorney General
                                        28 Liberty Street
                                        New York, New York 10005
                                        (212) 416-6072

Dated:        July 10, 2020
              New York, New York

To:           Hon. Sarah L. Cave
              United States Magistrate Judge
              Daniel Patrick Moynihan United States Courthouse
              500 Pearl Street
              New York, New York 10007-1312

              Mark M. Baker, Esq.                (by ECF)
              Brafman & Associates, P.C.
              767 Third Avenue
              New York, New York 10017


                                           3
      Case 1:20-cv-00187-PAE-SLC Document 22 Filed 07/10/20 Page 4 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 GEORGE FAY,

                             Petitioner,
                                                   No. 20 Civ. 187 (PAE)(SLC)
                        v.

 ANTHONY J. ANNUCCI, Commissioner,
 New York State Department of Corrections
 and Community Supervision,

                             Respondent.


                             DECLARATION OF SERVICE

      MATTHEW KELLER, pursuant to 28 U.S.C. § 1746, declares under penalty of

perjury as follows: that on July 10, 2020, he served on petitioner respondent’s Answer,

Memorandum of Law in Opposition to the Petition for a Writ of Habeas Corpus and

state court record by electronically filing the same with the Clerk of the District Court

using the CM/ECF system, which sent notification of such filing to the following:

                                  Mark M. Baker, Esq.
                                  Brafman & Associates, P.C.
                                  767 Third Avenue
                                  New York, New York 10017


                                               /s/ Matthew Keller
                                               MATTHEW KELLER
                                               Assistant Attorney General
                                               28 Liberty Street
                                               New York, New York 10005
                                               (212) 416-6072

Executed on July 10, 2020




                                           4
